
	

114 HR 3499 IH: Veteran Disability Rating Parity Act
U.S. House of Representatives
2015-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3499
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2015
			Mr. Jolly introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend titles II and XVI of the Social Security Act to provide for treatment of disability rated
			 and certified as total by the Secretary of Veterans Affairs as disability
			 for purposes of such titles.
	
	
 1.Short titleThis Act may be cited as the Veteran Disability Rating Parity Act. 2.Treatment of service-connected disability rated and certified as total by the Secretary of Veterans Affairs as disability for purposes of title II of the Social Security Act (a)Disability for purposes of entitlement to disability insurance benefits and other benefits based on disability (1)In generalSection 223(d) of the Social Security Act (42 U.S.C. 423(d)) is amended by adding at the end the following new paragraph:
					
						(7)
 (A)Notwithstanding the preceding provisions of this subsection, any individual who has a service-connected disability rated by the Secretary of Veterans Affairs as total for purposes of benefits under chapter 11 of title 38, United States Code, and presents written certification of such rating determination to the Commissioner of Social Security shall be deemed to be under a disability (within the meaning of the preceding paragraphs of this subsection) for each month—
 (i)beginning with the month during which such certification is presented to the Commissioner, and (ii)ending with the earlier of—
 (I)any month during which certification is made to the Commissioner pursuant to subparagraph (B) that such service-connected disability has ceased, or
 (II)any month during which the Commissioner determines, subject to subparagraph (C), that such individual is able to engage in substantial gainful activity.
 (B)In any case in which the Secretary of Veterans Affairs determines that an individual who has been determined by such Secretary to be totally disabled for purposes of benefits under chapter 11 of title 38, United States Code, and with respect to whom a certification has been made to the Commissioner pursuant to subparagraph (A) that such individual has ceased to be so disabled, such Secretary shall promptly certify to the Commissioner such Secretary’s determination that such individual has ceased to be so disabled.
 (C)Any determination by the Commissioner under subparagraph (A)(ii)(II) shall be made on the basis of evidence of earnings, without consideration of any evidence of medical recovery.
 (D)Nothing in this paragraph shall be construed to preclude a determination under this title that an individual who is not deemed to be under a disability under subparagraph (A) is under a disability (within the meaning of the preceding paragraphs of this subsection).
 (E)The Commissioner of Social Security and the Secretary of Veterans Affairs shall enter into such arrangements as are necessary and appropriate for purposes of carrying out the provisions of this paragraph..
				(2)Other benefits based on disability
 (A)Child’s insurance benefitsSection 202(d)(1) of such Act (42 U.S.C. 402(d)(1)) is amended by adding at the end the following new sentence: Under regulations of the Commissioner of Social Security, the provisions of section 223(d)(7) shall apply with respect to benefits under this section (and determinations of disability made for purposes of determinations of entitlement to such benefits) in the same manner and to the same extent as such provisions apply with respect to benefits under section 223 (and determinations of disability made for purposes of determinations of entitlement to benefits under section 223)..
 (B)Widow’s insurance benefitsSection 202(e)(1) of such Act (42 U.S.C. 402(e)(1)) is amended by adding at the end the following new sentence: Under regulations of the Commissioner of Social Security, the provisions of section 223(d)(7) shall apply with respect to benefits under this section (and determinations of disability made for purposes of determinations of entitlement to such benefits) in the same manner and to the same extent as such provisions apply with respect to benefits under section 223 (and determinations of disability made for purposes of determinations of entitlement to benefits under section 223)..
 (C)Widower’s insurance benefitsSection 202(f)(1) of such Act (42 U.S.C. 402(f)(1)) is amended by adding at the end the following new sentence: Under regulations of the Commissioner of Social Security, the provisions of section 223(d)(7) shall apply with respect to benefits under this section (and determinations of disability made for purposes of determinations of entitlement to such benefits) in the same manner and to the same extent as such provisions apply with respect to benefits under section 223 (and determinations of disability made for purposes of determinations of entitlement to benefits under section 223)..
 (b)Determinations of periods of disabilitySection 216(i) of such Act (42 U.S.C. 416(i)) is amended by adding at the end the following new paragraph:
				
					(4)
 (A)Notwithstanding paragraphs (1), (2), and (3), any individual who has a service-connected disability rated by the Secretary of Veterans Affairs as total for purposes of benefits under chapter 11 of title 38, United States Code, and presents written certification of such rating determination to the Commissioner of Social Security shall be deemed to be under a disability (within the meaning of paragraph (1)) for each month—
 (i)beginning with the month during which such certification is presented to the Commissioner, and (ii)ending with the earlier of—
 (I)any month during which certification is made to the Commissioner pursuant to subparagraph (B) that such service-connected disability has ceased, or
 (II)any month during which the Commissioner determines, subject to subparagraph (C), that such individual is able to engage in substantial gainful activity.
 (B)In any case in which the Secretary of Veterans Affairs determines that an individual who has been determined by such Secretary to be totally disabled for purposes of benefits under chapter 11 of title 38, United States Code, and with respect to whom a certification has been made to the Commissioner pursuant to subparagraph (A) that such individual has ceased to be so disabled, such Secretary shall promptly certify to the Commissioner such Secretary’s determination that such individual has ceased to be so disabled.
 (C)Any determination by the Commissioner under subparagraph (A)(ii)(II) shall be made on the basis of evidence of earnings, without consideration of any evidence of medical recovery.
 (D)Nothing in this paragraph shall be construed to preclude a determination under this title that an individual who is not deemed to be under a disability under subparagraph (A) is under a disability (within the meaning of paragraph (1)).
 (E)The Commissioner of Social Security and the Secretary of Veterans Affairs shall enter into such arrangements as are necessary and appropriate for purposes of carrying out the provisions of this paragraph..
			3.Treatment of disability rated and certified as total by the Secretary of Veterans Affairs as
 disability for purposes of title XVI of the Social Security ActSection 1614(a)(3) of the Social Security Act (42 U.S.C. 1382c(a)(3)) is amended by adding at the end the following:
			
 (K)In making determinations with respect to disability under this title, the provisions of section 223(d)(7) shall apply in the same manner as they apply to determinations of disability under title II..
 4.Effective dateThe amendments made by this Act shall apply with respect to determinations of disability in connection with applications for benefits or periods of disability filed or pending on or after the date of the enactment of this Act.
		
